GRAY, Circuit Judge.
This is an appeal from a decree of the Circuit Court for the Eastern District of Pennsylvania (140 Fed. 302), affirming the decision of the Board of General Appraisers, as to the classification of certain merchandise for customs duty, entered at the port of Philadelphia. The facts are sufficiently stated in the opinon of the learned judge of the court below. As we agree with the conclusions of law arrived at, and the reasons in support thereof, as set forth in that opinion, we adopt the same as our own. The decree of the court below is affirmed.